 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RODERICK WILLIAM LEAR,                               Case No. 1:17-cv-0071-DAD-JDP
12                          Plaintiff,                     ORDER GRANTING MOTION FOR ORDER
13             v.                                          ECF No. 73
14    CORCORAN STATE PRISON, et al.,
15                          Defendants.
16

17

18            Plaintiff is a state prisoner proceeding without counsel in this civil rights action filed

19   under 42 U.S.C. § 1983. Plaintiff moves for an order from this court directing California State

20   Prison, Corcoran that his response in opposition to defendants’ motion for summary judgment

21   may exceed fifty pages. For good cause shown and in accordance with the All Writs Act, 28

22   U.S.C. § 1651, we hereby grant plaintiff’s motion and order that it is necessary and appropriate

23   for plaintiff to file an opposition over fifty pages in length to participate meaningfully in this case.

24
     IT IS SO ORDERED.
25

26
     Dated:         July 16, 2019
27                                                        UNITED STATES MAGISTRATE JUDGE
28
 1

 2

 3   No. 204

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
               2
